Case 8:15-cv-00011-TPB-CPT Document 157-6 Filed 02/12/20 Page 1 of 1 PagelD 1818

To: Glen Shrayer
Florida Bar Association Complaint - 11-02-2020

Re: M.D.Fla._8_19-cv-00423-WFJ-SPF and continuing to M.D.Fla._8:15-cv-11-T-60CPT

This is to notify you that | intend to file a complaint with the Florida Bar Association.

If you want to settle this between us prior to my continuing, let me know.
As | have stated, | can only be reached by email.
| will be notifying the Court of this email - My attempt to contact you and to settle this between us prior to my proceeding.

Marc Smith

 
